1
2
3
4
5                              UNITED STATES DISTRICT COURT
6                           NORTHERN DISTRICT OF CALIFORNIA
7
8     JANE AND JOHN DOE,                                  Case No. 18-cv-07721 NC
9                       Plaintiffs,                       ORDER SETTING HEARING ON
                                                          DISCOVERY MATTERS AND
10             v.                                         ORDER TO SHOW CAUSE TO
                                                          PLAINTIFFS FOR THEIR
11    IVO TANKU TAPANG,                                   FAILURE TO PROSECUTE CASE
                                                          AND COMPLY WITH RULES AND
12                      Defendant.                        ORDERS
13                                                        Re: Dkt. Nos. 66, 68
14
           Defendant Tapang at Dkt. Nos. 66 and 68 has filed discovery motions requesting
15
     further disclosures from plaintiffs and a deposition date of plaintiff “Jane Doe.” Plaintiffs
16
     did not timely respond to the motion requesting further disclosures. Dkt. No. 67.
17
     According to the defense at Dkt. No. 68, plaintiffs’ counsel has not responded to requests
18
     for a date for the deposition of Jane Doe.
19
           Under Federal Rule of Civil Procedure 41(b), if the plaintiff fails to prosecute or to
20
     comply with the Rules of Civil Procedure or a court order, the defendant may move to
21
     dismiss the action. A dismissal under this rule operates as an adjudication on the merits.
22
           This order sets a hearing on Dkt. Nos. 66 and 68 for October 23, 2019, at 1:00 p.m. in
23
     San Jose courtroom 5. At the same time and place, the Court will consider whether this
24
     case should be dismissed for failure to prosecute under Rule 41(b). By October 16,
25
     Plaintiffs’ counsel must file responses to Dkt. Nos. 66 and 68 and must file a written
26
     response to this order to show cause. Plaintiffs’ counsel must serve this order on his clients
27
     and provide a declaration by October 16 that he has done so. Plaintiffs’ counsel must
28
1 personally appear on October 23. Plaintiffs and their counsel are cautioned that if they do
2 not timely respond to this order, the Court may dismiss their case and/or impose other
3 sanctions under Fed. R. Civ. P. 37 and the civil local rules, including an award of attorneys’
4 fees and costs against them.
5        The Court vacates the hearing noticed for November 13 on Dkt. No. 68.
6        IT IS SO ORDERED.
7        Date: October 3, 2019                     _________________________
                                                   Nathanael M. Cousins
8                                                  United States Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
